DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jun. 10, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-21 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Jun. 10, 2022 has been entered and made of record.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.

Response to Arguments
Applicant’s arguments dated Jun. 10, 2022 have been considered but are moot because the arguments do not apply to some of the references being used in the current rejection.  Please see the following claim rejections for detailed analysis.

Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Drabant et al. (US 2017/0127539 A1, IDS dated Mar. 24, 2021) in view of Cope (US 2015/0214195 A1) and Lee et al. (US 2015/0042920 A1).
	As to claim 1, Drabant teaches a screen system (Drabant, Abs., “Systems provided to support a plurality of flexible display modules in an adjustable convex arrangement”) comprising: 
	an LED screen assembly (Drabant, FIGS. 2A-2B, [0118], “alignment feature 100”) comprising: 
	a flexible panel (Drabant, FIGS. 2A-2B, [0118], “flexible display module 70”) having a front face (Drabant, FIGS. 2A-2B, [0118], “display plane 74”) and a back face (Drabant, FIGS. 2A-2B, [0118], “flexible substrate 76”);  
one or more attachment mechanisms (Drabant, FIGS. 2-3, [0122], e.g., “magnetic couplers 90”) arranged on the back face of the flexible panel (Drabant, FIGS. 2-3, [0122], “coupled to flexible substrate 76 and adapted to engage with a ferromagnetic support frame”);
wherein the one or more attachment mechanisms (Drabant, FIGS. 2-3, [0122], e.g., “magnetic couplers 90”) are configured to attach to a surface of a frame (Drabant, see FIGS. 8-10), and wherein the flexible panel (Drabant, FIGS. 2A-2B, [0118], “flexible display module 70”) is configured to conform to (Drabant, see FIGS. 8-10) the curvature of the surface of the frame (Drabant, FIGS. 8-10, [0126], “the plurality of display modules are free enough with respect to support planar support body 44 to accommodate such environmental factors as curvature of the support frame”).  
Drabant fails to explicitly teach the screen system to be LED; and the LED screen assembly comprising a plurality of LEDs arranged on the front face of the flexible LED panel.
However, Cope teaches the concepts of the screen system to be LED (Cope, FIG. 4, [0075], “chixel 202 may employ different light emitting technologies … LED”); and 
the LED screen assembly comprising a plurality of LEDs (Cope, FIG. 4, [0075], “chixel 202 may employ different light emitting technologies … LED”) arranged on the front face of the flexible LED panel (Cope, see FIG. 4).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “alignment feature 100” taught by Drabant to be “LED chixels 202”, as taught by Cope, in order to provide “a flexible display that includes a plurality of self-contained pixel-containing chips, called chixels, that are arranged on a flexible substrate in a manner that provides sufficient bend radius to the substrate to allow flexing of the display” (Cope, [0004]).
	Drabant in view of Cope fails to explicitly teach “a circuit assembly connected to the flexible panel, wherein the circuit assembly is arranged relative to the flexible panel so as to allow the front face of the flexible panel to be curved in both a convex and concave direction”; and “wherein the flexible panel and the circuit assembly are configured to allow for repositioning of the flexible panel and the circuit assembly relative to the frame by repositioning the one or more attachment mechanisms relative to the frame”.
	However, Lee teaches the concept of a circuit assembly (Lee, FIG. 11, [0082], “circuit board 161”) connected to (Lee, see FIG. 11) the panel (Lee, FIG. 11, [0067], “bottom frame 130 of the curved display device 100”), wherein the flexible panel (Lee, FIG. 11, [0067], “bottom frame 130 of the curved display device 100”) and the circuit assembly (Lee, FIG. 11, [0082], “circuit board 161”) are configured to allow for repositioning of the flexible panel (Lee, FIG. 11, [0067], “curved display device 100”) and the circuit assembly (Lee, FIG. 11, [0082], “circuit board 161”) relative to the frame (Lee, FIG. 11, [0067], “bottom frame 130”) by repositioning the one or more attachment mechanisms (Lee, FIG. 11, [0085], “connection part 162”) relative to the frame (Lee, FIG. 11, [0067], “bottom frame 130”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “alignment feature 100” comprising flexible “LED chixels 202” taught by Drabant in view of Cope to further comprise “circuit board 161” and “connection part 162 including a first supporting portion 162a, a second supporting portion 162b, and a main body 162c” (Lee, FIG. 11, [0086]), as taught by Lee, in order to provide that “the main body 162c connects the first supporting portion 162a and the second supporting portion 162b and is formed of an elastic metallic material. As a result, as shown in FIG. 12, the main body 162c can be flexibly curved along the curvature of the main frame 130” (Lee, [0086]).
 As to claim 2, Drabant teaches the LED screen system of claim 1, wherein the flexible panel (Drabant, FIGS. 2A-2B, [0118], “flexible display module 70”) is configured to be conformable to any of a convex, concave, and flat surface of the frame (Drabant, see FIGS. 8-10, [0014], “present a non-flat viewing plane having convex, concave, or multiple convex and concave curvatures”).  
As to claim 3, Drabant teaches the LED screen system of claim 1, wherein the one or more attachment mechanisms (Drabant, FIGS. 2-3, [0122], e.g., “magnetic couplers 90”) are one or more magnets (Drabant, FIGS. 2-3, [0122], e.g., “magnetic couplers 90”) and wherein the surface of the frame is magnetic (Drabant, [0017], “magnetic means may be used to couple display modules to the support frame system”).
	As to claim 4, Cope teaches the LED screen system of claim 1, wherein the front face of the flexible panel (Cope, FIGS. 5-6, [0060], the front face of “chixel-based display 500”) is configured to have a curvature of up to 50 degrees in the concave direction and 50 degrees in the convex direction (Cope, FIG. 6, [0060], “with sufficient bend radius to be rolled up into a tube having a radius”).  Examiner renders the same motivation as in claim 1.  
	As to claim 5, Drabant in view of Lee teaches the LED screen system of claim 1, wherein the flexible panel (Drabant, FIGS. 2A-2B, [0118], “flexible display module 70”) and circuit assembly (Lee, FIG. 11, [0082], “circuit board 161”) are configured to be slidably positionable on the surface of the frame (Drabant, FIG. 1, [0114], “FIG. 1F shows how predetermined pattern 14 according to a square tiling of the plane may be used to position individual light emitting elements 71a, 71b, and 71c according to the location of the vertexes of said predetermined pattern 14”; Examiner interprets that “slidably” means a way of “repositioning” based on, e.g., FIG. 17 and para. [0052] of the presentation and it is implicitly taught that “flexible display module 70” with “magnetic couplers 90” may be slidably repositionable during installation) by sliding the one or more attachment mechanisms (Lee, FIG. 11, [0086], “connection part 162 including a first supporting portion 162a, a second supporting portion 162b, and a main body 162c”) relative to the surface of the frame (Lee, FIG. 11, [0086], “the main body 162c connects the first supporting portion 162a and the second supporting portion 162b and is formed of an elastic metallic material. As a result, as shown in FIG. 12, the main body 162c can be flexibly curved along the curvature of the main frame 130”; the elastic characteristic of “connection part 162” enables sliding “connection part 162”).  Examiner renders the same motivation as in claim 1.  
	As to claim 6, Cope teaches the LED screen system of claim 1, further comprising a plurality of LED screen assemblies (Cope, see FIGS. 1-9; [0075], “chixel 202 may employ different light emitting technologies … LED”), wherein the plurality of LED screen assemblies are configured to be positionable on the frame so as to conform to the curvature of the surface of the frame and to display a single image over the plurality of LED screen assemblies (Cope, see FIG. 1, [0081], “provide uniform LED spacing and hence uniform sub-pixel and pixel spacing across the display 100.”).  Examiner renders the same motivation as in claim 1.  
	As to claim 7, Cope teaches the LED screen system of claim 6, wherein the plurality of LED screen assemblies are configured so as to be positionable on the frame so as to display the single image without visible gaps between the plurality of LED screen assemblies (Cope, [0081], “In addition, the pixel gap 306 may be uniform across the display and may be set equal to the pixel gap 308. By providing the sub-pixels 1802 about the edge of the chixel 1806, and removing a predetermined amount of the substrate 208 in the dicing process, the chixel gap 304 may be such that the pixel gap 306 between pixels on adjacent chixels 202 is the same as the pixel gap between pixels on the same chixel and the pixel gap is equal to the subpixel gap. This provides for a uniform display with minimal gap lines”).  Examiner renders the same motivation as in claim 1.  
  	As to claim 8, Drabant teaches the LED screen system of claim 6, wherein the position of the one or more attachment mechanisms of each of the plurality of LED screen assemblies are adjustable relative to the back face of the flexible panel (Drabant, [0124], “a display module may be characterized as being installed onto the support frame when its magnetic couplers have engaged a portion of planar support body 44 and its frame retention means is disposed in a retaining position”).  
	As to claim 9, Drabant teaches the LED screen system of claim 1, wherein the LED screen assembly (Drabant, FIGS. 2A-2B, [0118], “alignment feature 100”) is water resistant (Drabant, [0023], “enabling the construction of large systems of flexible display modules having desirable viewing properties, desirable flexibility, and desirable weather and environmental resistance properties”).  
	As to claim 10, Drabant in view of Cope and Lee teaches a method of assembling an LED (Cope, FIG. 4, [0075], “chixel 202 may employ different light emitting technologies … LED”) video screen (Drabant, Abs., “Systems provided to support a plurality of flexible display modules in an adjustable convex arrangement”) comprising: 
	attaching a plurality of LED screen assemblies (Cope, see FIGS. 1-9; [0075], “chixel 202 may employ different light emitting technologies … LED”), each having a circuit assembly (Lee, FIG. 11, [0082], “circuit board 161”), to a frame (Drabant, e.g., see FIGS. 8A-8B, [0137], “display mounting face 46”) using a plurality of attachment mechanisms (Drabant, FIGS. 2-3, [0122], e.g., “magnetic couplers 90”); 
	connecting the plurality of LED screen assemblies (Cope, see FIGS. 1-9; [0075], “chixel 202 may employ different light emitting technologies … LED”) via the circuit assemblies to one another so as to transmit image data to each LED screen assembly in the plurality of LED screen assemblies (Cope, FIGS. 24-25, [0086], “in the exemplary embodiment shown in FIG. 25, a controller 2502 is provided for each chixel. The controller 2502 may comprise a data line and a power line that controls the emission of light from each of the light emitters on a particular chixel 1600. By providing individual chixels with a controller 2502, chixel units can be provided which can be pre-made and ready to install in a display”); 
	providing image data, by one or more processors, to the plurality of LED screen assemblies (Drabant, [0146], “a plurality of display control units may be used to power display modules and to supply image data to the plurality of display modules comprising the viewing plane … attaching equipment mount directly to a modular support frame allows the weight of any mounted equipment to be transmitted into the support structure thereby preventing the attached weight from substantially affecting the ability of a planar support body to curve smoothly in directions transverse to the support direction”); and 
	displaying the image data on the plurality of LED screen assemblies (Cope, e.g., see FIG. 1);  
	wherein the plurality of attachment mechanisms (Drabant, FIGS. 2-3, [0122], e.g., “magnetic couplers 90”) are configured to attach to a surface of the frame (Drabant, see FIGS. 8A-8B, [0136], “FIG. 8A and FIG. 8B show perspective views of a system of display modules, installed on a planar support body 44”), and 
	wherein the plurality of LED screen assemblies (Cope, see FIGS. 1-9; [0075], “chixel 202 may employ different light emitting technologies … LED”) each have a flexible LED panel (Cope, e.g., see FIGS. 1-6) that is configured to conform to the curvature of the surface of the frame (Drabant, FIG. 3C, [0126], “the plurality of display modules are free enough with respect to support planar support body 44 to accommodate such environmental factors as curvature of the support frame”), and wherein the flexible LED panel (Cope, see FIGS. 1-9; [0075], “chixel 202 may employ different light emitting technologies … LED”) and the circuit assembly (Lee, FIG. 11, [0082], “circuit board 161”) of each LED screen assembly (Cope, see FIGS. 1-9; [0075], “chixel 202 may employ different light emitting technologies … LED”) are configured to allow for repositioning of the flexible LED panel and the circuit assembly relative to the frame by repositioning the one or more attachment mechanisms relative to the frame (Lee, FIG. 11, [0086], “the main body 162c connects the first supporting portion 162a and the second supporting portion 162b and is formed of an elastic metallic material. As a result, as shown in FIG. 12, the main body 162c can be flexibly curved along the curvature of the main frame 130”; the elastic characteristic of “connection part 162” enables the repositioning).  Examiner renders the same motivation as in claim 1.
	As to claim 11, Drabant teaches the method of assembling an LED video screen of claim 10, further comprising: 
	identifying gaps or misalignments in the displayed image; and repositioning one or more of the LED screen assemblies relative to the frame so as to remove the gap or misalignment (Drabant, FIG. 1, [0114], “FIG. 1F shows how predetermined pattern 14 according to a square tiling of the plane may be used to position individual light emitting elements 71a, 71b, and 71c according to the location of the vertexes of said predetermined pattern 14”; Examiner interprets that “identifying gaps or misalignments in the displayed image” means a way of “repositioning” based on, e.g., FIG. 17 and para. [0052] of the presentation performed solely by a human installer and it is implicitly taught that “flexible display module 70” with “magnetic couplers 90” may be repositionable during installation).  
	As to claim 12, Drabant in view of Cope teaches the method of assembling an LED video screen of claim 10, wherein the flexible LED panel (Cope, see FIGS. 1-9; [0075], “chixel 202 may employ different light emitting technologies … LED”) is configured to be conformable to any of a convex, concave, and flat surface of the frame (Drabant, see FIGS. 8-10, [0014], “present a non-flat viewing plane having convex, concave, or multiple convex and concave curvatures”).  Examiner renders the same motivation as in claim 1.
	As to claim 13, Drabant teaches the method of assembling an LED video screen of claim 10, wherein the attachment mechanisms (Drabant, FIGS. 2-3, [0122], e.g., “magnetic couplers 90”) are one or more magnets (Drabant, FIGS. 2-3, [0122], e.g., “magnetic couplers 90”) and wherein the surface of the frame is magnetic (Drabant, FIG. 6A, [0133], “a ferromagnetic support frame”).  
	As to claim 14, it recites the similar limitations as in claim 4, and Cope teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 4 for detailed analysis.
	As to claim 15, it recites the similar limitations as in claim 5, and Drabant teaches them.  Please see claim 5 for detailed analysis.
	As to claim 16, Drabant teaches the method of assembling an LED video screen of claim 11, wherein the repositioning of the one or more LED screen assemblies comprises adjusting a position of one or more attachment mechanisms (Drabant, FIG. 1, [0114], “FIG. 1F shows how predetermined pattern 14 according to a square tiling of the plane may be used to position individual light emitting elements 71a, 71b, and 71c according to the location of the vertexes of said predetermined pattern 14”; Examiner interprets that “identifying gaps or misalignments in the displayed image” means a way of “repositioning” based on, e.g., FIG. 17 and para. [0052] of the presentation performed solely by a human installer and it is implicitly taught that “flexible display module 70” with “magnetic couplers 90” may be repositionable during installation).  
	As to claim 17, it recites the similar limitations as in claim 9, and Drabant teaches them.  Please see claim 9 for detailed analysis.
	As to claim 18, Drabant teaches the method of assembling an LED video screen of claim 10, wherein the surface of the frame is the surface of sheet metal (Drabant, FIGS. 3A-3C, [0124], “a portion of the planar support body that is ferromagnetic”; it is implicitly taught that “support body 44” may be made of metal to be magnetically engaged with “magnetic couplers 90”).
	As to claim 19, Drabant teaches the method of assembling an LED video screen of claim 18, wherein the attachment mechanisms (Drabant, FIGS. 2-3, [0122], e.g., “magnetic couplers 90”) attach directly to the surface of the sheet metal (Drabant, see FIGS. 3A-3C).
	As to claim 20, Drabant teaches the method of assembling an LED video screen of claim 19, wherein the surface of the sheet metal is curved (Drabant, e.g., see FIG. 9B, [0140], “A planar support body lap joint 45 may be used where opposing edges of planar support body 44 meet” so that “support body 44” may be curved as in FIG. 9B).  
	As to claim 21, it differs from claim 1 only in that it is the same LED screen system comprising the same elements of the LED screen system recite in claim 1.  
	It recites the similar limitations, and further recites “wherein the circuit assembly contains a circuit board that is enclosed within a box, wherein the box is connected to the flexible panel at one or more locations by connectors that extend from the box, and wherein the connectors are configured so that a gap exists between the back face of the flexible panel and a bottom surface of the box so as to allow the flexible panel to be curved in both a convex and concave direction, and wherein the flexible panel is configured to conform to the curvature of the one or more surfaces of the frame”.
	Drabant in view of Cope and Lee teaches them, and Lee further teaches the concept that the circuit assembly (Lee, FIG. 11, [0082], “circuit board 161”) contains a circuit board (Lee, FIG. 11, [0082], “circuit board 161”) that is enclosed within a box (Lee, see FIG. 11; it is inherently taught that such circuits must be enclosed within an insulating box), wherein the box is connected to the flexible panel (Lee, FIG. 11, [0082], “curved display device 100”) at one or more locations by connectors (Lee, FIG. 11, [0086], “the first supporting portion 162a is attached to the circuit board 161, and the second supporting portion 162b is attached to the bottom frame 130”) that extend from the box (Lee, see FIG. 11), wherein the connectors (Lee, FIG. 11, [0086], “the connection part 162 includes a first supporting portion 162a, a second supporting portion 162b, and a main body 162c”) are configured so that a gap (Lee, see FIG. 11) exists between the back face of the flexible panel (Lee, FIG. 11, [0082], “curved display device 100”) and a bottom surface of the box (Lee, FIG. 11, [0082], “circuit board 161”) so as to allow the flexible panel to be curved in both a convex and concave direction, and wherein the flexible panel is configured to conform to the curvature of the one or more surfaces of the frame (Lee, see FIGS. 11-12).  Examiner renders the same motivation as in claim 1.  Please also see claim 1 for detailed analysis.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Kim et al. (US 2017/0013704 A1) teaches the concept of “coupling portion 220” (FIG. 8); and (2) Ahn (US 2015/0092362 A1) teaches the concept of “spacer SS” (e.g., FIG. 2B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jun. 16, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***